Case 21-10217-amc        Doc 58    Filed 08/13/21 Entered 08/13/21 11:01:52           Desc Main
                                   Document     Page 1 of 2



                             IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                      PHILADELPHIA DIVISION

      In re: DESIREE M. KAKOS                          )
            EVANGELOS G. KAKOS                         )
              Debtor(s)                                )   CHAPTER 13
                                                       )
      DAIMLER TRUST                                    )   Case No.: 21-10217 (AMC)
           Moving Party                                )
                                                       )   Hearing Date: 9-14-21 at 11:00 AM
           v.                                          )
                                                       )   11 U.S.C. 362
      DESIREE M. KAKOS                                 )
      EVANGELOS G. KAKOS                               )
           Respondent(s)                               )
                                                       )
      WILLIAM C. MILLER                                )
           Trustee                                     )
                                                       )
                        MOTION FOR RELIEF FROM THE AUTOMATIC STAY

      TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

                Comes now Daimler Trust (“Daimler”) filing this its Motion For Relief From The
      Automatic Stay (“Motion”), and in support thereof, would respectfully show:

                1. On January 28, 2021, Desiree and Evangelos Kakos filed a voluntary petition under
      Chapter 13 of the Bankruptcy Code.
                2. This Court has jurisdiction of the Motion by virtue of 11 U.S.C. 105, 361 and 362 and
      28 U.S.C. 157 and 1334.
                3. On September 30, 2019, the Debtor(s) executed a Motor Vehicle Lease Agreement for
      the lease of a 2020 Mercedes-Benz GLC 300 bearing vehicle identification number
      WDC0G8EB6LF711248. The lease was assigned to Daimler Trust and the Debtors became
      indebted to Daimler in accordance with the terms of same. Daimler is the owner of the vehicle.
      True copies of the lease agreement and title to the vehicle are annexed hereto as exhibits A and
      B.




                                                     Page 1
Case 21-10217-amc      Doc 58     Filed 08/13/21 Entered 08/13/21 11:01:52             Desc Main
                                  Document     Page 2 of 2


             4. The Debtors’ account is past due from June 11, 2021 to August 11, 2021 with arrears
      in the amount of $1,767.45.
             5. According to the August 2021 NADA Official Used Car Guide, the vehicle has a
      current clean retail value of $46,225.00.
             6. Daimler Trust alleges that the automatic stay should be lifted for cause under
      11 U.S.C. 362(d)(1) in that Daimler lacks adequate protection of its interest in the vehicle as
      evidenced by the following:
                     (a) The Debtors are failing to make payments to Daimler and are failing to
             provide Daimler with adequate protection.




             WHEREFORE PREMISES CONSIDERED, Daimler Trust respectfully requests that
      upon final hearing of this Motion, (1) the automatic stay will be terminated as to Daimler to
      permit Daimler to seek its statutory and other available remedies; (2) that the stay terminate upon
      entry of this Order pursuant to the authority granted by Fed.R.Bank.P., Rule 4001(a)(3) and (3)
      Daimler be granted such other and further relief as is just.




      Respectfully submitted,



      /s/ William E. Craig
      William E. Craig
      Morton & Craig LLC
      110 Marter Avenue, Suite 301
      Moorestown, NJ 08057
      Phone: 856/866-0100, Fax: 856/722-1554
      Local Counsel for Daimler Trust




                                                     Page 2
